[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
#118 Plaintiff's motion to strike subparagraph (e) of the defendant's second special defense is denied.
In the present case, facts provable under the remaining subparagraphs of the second special defense would establish a defense. See Geary v. George A. Tomasso Const. Corp., Superior Court, judicial district of Waterbury at Waterbury, Docket No. 122785 (Oct. 13, 1995, Vertefeuille, J.).
The defendant failed to file an opposition. Failure to file an opposing memorandum, however, is not necessarily fatal. See Practice Book § 155.
Howard F. Zoarski Judge Trial Referee